In an action for separation in which the defendant counterclaims for separation, plaintiff appeals from an order denying her motion for temporary alimony and to enjoin defendant from entering the premises now occupied by her and directing payment of $30 a week for the support of the two children of the marriage and deferring fixation of counsel fee. Order modified by striking therefrom the first ordering paragraph and by providing in lieu thereof $30 a week temporary alimony for the support of the plaintiff from April 22, 1954; the arrears to be paid within ten days from the entry of the order hereon. As so modified, order affirmed, without costs. In the light of all of the circumstances and of defendant’s counterclaim for separation, the discretion of the learned Special Term should have been exercised in favor of awarding temporary alimony. The award of alimony has been fixed on the assumption that defendant will pay the rent of the apartment occupied by the wife and the children and that they shall have exclusive possession thereof. Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.